DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake, et al. (US Patent No. 5,594,680) in view of Kung, et al. (US Pre Grant Publication No. 2014/0134966 A1).

Regarding claim 1, Ohtake discloses a multi-channel inductively coupled digital isolator (fig. 1, column 8, lines 57-65 and column 9, lines 35-38 – each set of matched TX and RX coils, 1-X and 2-X in fig. 1 is an inductively coupled channel that performs isolation) comprising: 

a. a transmitter inductive loop (fig. 12, element 1-n attached to transmitter 5, see column 15, line 54 to column 16, line 18;)

b. a receiver inductive loop inductively coupled to the transmitter inductive loop (fig. 12, element 2a-n is inductively coupled to fig. 12, element 1-n attached to transmitter 5 via the crosstalk element B/81 and used for crosstalk cancellation see column 15, line 54 to column 16, line 18)

c. wherein the transmitter inductive loop and the receiver inductive loop are located adjacent each other. (fig. 12, element 2a-n is adjacent to the transmitter inductive loop/element 1-n attached to transmitter 5 to pick up the signal from it via the magnetic field of element B/81 to allow for crosstalk interference cancellation of the crosstalk B’/element 82 from the transmitter picked up at the received 2-(n-1), see column 15, line 54 to column 16, line 18].)

d. wherein the receiver inductive loop includes a first portion having a plurality of turns of a conductor (Fig. 12, element 2-(n-1) shows multiple turns) and a second portion forming the portion of the loop adjacent to the respective transmitter inductive loop has at least one turn of a conductor (fig. 12, element 2a-n has one loop) the area formed by the second portion of the receiver loop adjacent to the transmitter loop determines an amount of crosstalk between the transmitter inductive loop and the receiver inductive loop (The area covered by the second portion of the receiver loop determines the “crosstalk”/induced voltage between the receiver and transmitter loop that us used to cancel the crosstalk in the remainder of the circuit [column 15, line 60 to column 16, line 19 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82”]).
 
Therefore, the claimed invention differs from the prior art of Othake by a simple substation of a method of coupling, as Othake teaches coupling using a receiver inductive loop is adjacent to the transmitter loop and not inside the transmitter indictive loop such that the receiver inductive loop includes a second portion of the loop inside the transmitter inductive loop such that an area formed by the second portion of the receiver loop in the transmitter loop determines an amount of crosstalk between the transmitter inductive loop and the receiver inductive loop. In the same field of endeavor, Kung discloses a known substitute component for coupling comprising a receiver inductive loop including a second portion of the loop inside the transmitter inductive loop such that an area formed by the second portion of the receiver loop in the transmitter loop determines an amount of crosstalk between the transmitter inductive loop and the receiver inductive loop (Kung discloses that a transmitter and receiver in a communication link may be coupled using a receive loop partially inside of a transmitter loop and the loops are co-planer in orientation to induce a coupling voltage [paragraph 0025 – the transmit loop may surround the receive loop and a number of windings may be used; see also fig. 2b, the receive loop, 236, is mostly inside the transmit loop, 208 and paragraph 0054-0055]. The interior loop acts as a loop antenna and the voltage induced [i.e. the amount of “crosstalk” in the subsequent combination] scales with the area of the loop. [see Loop Antenna Theory [Author Unknown, Loop Antenna Theory, pages 1-8, as archived by www.archive.org on 5/31/2011]] – in particular equations 10 and 11 – showing induced voltage in a loop antenna is proportional to loop area; see also equation 16 for application specifically to square loops with w, the frame side length relating to Area, and indicating that larger area/w increases induced voltage]. Note that the transmit and receive loops in Kung are for direct transmission [paragraphs 0054-0055] and not interference cancellation, as Kung relates to a single transmitter system without a need to perform cancellation of transmission from another transmitter, but Kung still teaches the basic idea of the use of coupling using nested loops and it is this concept that is incorporated in the combination made). 
Therefore, since Kung teaches the use of loop coupling for inducing a voltage using coplanar loop nesting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the coplanar nested loop coupling of Kung to the system of Ohtake by substituting the adjacent coupling of Ohtake with the nested coupling of Kung such that the transmitter and receiver loops are coupled using co-planer nesting to produce the predicable result of placing the second portion of the receiver loop, used for creating “crosstalk”/inducing a voltage used for cancelling crosstalk in the remainder of the receiver, inside the transmitter loop such that, in accordance with antenna loop theory/the physical laws of nature, the “crosstalk”/induced voltage is proportional to the area of the second portion of the receiver loop [which is an antenna loop] so that the “crosstalk”/induced voltage can be used to cancel out the actual crosstalk between the transmitter and receiver in the remainder of the circuit to allow for improved noise cancellation.  
Regarding claim 2, Ohtake as modified by Kung discloses the transmitter inductive loop and the receiver inductive loop are generally coplanar (see claim 1, supra).
Regarding claim 5, Othake discloses a ratio of sizes of the first portion and second portion of the receiver inductive loop is substantially 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 where Y is the transmitter inductive loop, where B is magnetic flux density, where A is area, where X2 is the first portion, and where X1 is the second portion. (Othake discloses that the number of turns of the auxiliary coils [i.e. the “size”/portion of the loop adjacent to the transmitter inductive loop] are set such that the induced voltage from the magnetic flux at the auxiliary coils is equal to the induced voltage from the magnetic flux in the remainder of the receiver inductive loop [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”]. Since the induced voltage is proportional to the magnetic flux intensity multiplied by the area it acts over in accordance with Faraday’s and Gauss’s laws, if the induced voltages are equal but opposite (so as to cancel out) in the first portion and the second portion of the receiver inductive loop, than the area of each multiplied the magnetic flux density must be the same, such that B-Y*AX1=BY*AX2, which yields 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 by algebraic manipulation).
Regarding claim 6, Ohtake discloses a Q of the receiver inductive loop with the portion of the loop adjacent to the transmitter inductive loop is substantially the same as a receiver inductive loop without the portion of the loop adjacent to the second channel transmitter inductive loop (Othake discloses that the number of turns of the auxiliary coils [i.e. the portion of the loop adjacent to the transmitter inductive loop] are set such that the voltage generated [i.e. the total electric charge induced inside the surface of the coil, Q per Gauss’s law]  matches the voltage generated as crosstalk on the portion of the receiver inductive loop that is not adjacent to the transmitter inductive loop [fig. 12, element 2-(n-1) is not adjacent to 1-2 and is the non adjacent portion of the receive loop] to cancel it out [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”])
Ohtake as modified by Otha in the independent claim disclose the adjacent receiver inductive loop is the portion of the receiver inductive loop inside the transmitter (see the combination of Ohtake as modified by Kung in the independent claim, supra, the adjacent receiver loop is modified to be inside, as opposed to adjacent to the transmitter inductive loop). 

Response to Arguments

Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 

Initially, Examiner notes that applicant has identified the mutual inductance between first portion of the receiver loop and the transmitter loop as “crosstalk”. Examiner would like to clarify the use of terminology and note that this induced voltage/mutual inductance is not what would be traditionally referred to as crosstalk [i.e. an undesired coupling between transmitter and receiver] and is instead a form of desired “crosstalk” used for cancelling undesired coupling/crosstalk between transmitter and receiver in the remainder of the circuit. Examiner makes this note because Ohtake uses the term crosstalk in the traditional sense of the term [i.e. undesired coupling] and simply refers to what applicant calls “crosstalk” as an induced voltage used to cancel out crosstalk in the remainder of the circuit.
Regarding claim 1, Applicant argues that Ohtake and Kung fail to disclose an area formed by a second portion of the receiver loop in the transmitter loop determines an amount of crosstalk between the transmitter loop and the receiver loop (Applicant’s Arguments and Remarks, pages 4-5). The Examiner disagrees. Ohtake discloses using adjacent loops to form an area of the second portion of the receiver loop that is adjacent to the transmitter loop that determines an amount of crosstalk (see claim 1, supra). Kung further discloses that instead of using adjacent loops a person of ordinary skill in the art before the effective filing date of the invention could use nested loops for coupling. Antenna theory/natural physical laws dictate that the area of a second loop inside a first would dictate the degree of coupling/”crosstalk” (see the discussion in claim 1, supra, in particular Loop Antenna Theory). Therefore, applying the use of nested loops taught by Kung to the system of Ohtake would result in a system in which the coupling of Ohtake is performed by a nested loop instead of adjacent loops, with the system retaining the properties of Ohtake that the coupling is performed to induce “crosstalk” used to cancel out other crosstalk in the circuit with the nested loops operating in accordance with antenna theory/natural physical laws that nested loop crosstalk/induced voltages depend on the area of the loop operating as a receive antenna. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Applicant further argues that Kung teaches away from the claimed “crosstalk” as the loops are used for direct coupling and not “crosstalk” (Id at 4-5). However, this ignores the combination made which relies on the observation that Kung teaches that coupling can be achieved via nested loops which can be combined with the system of Ohtake which discloses the use of coupling for creating the claimed “crosstalk”. Therefore, Applicant’s Arguments have been considered and are not persuasive.
	Regarding claims 2 and 5-6, Applicant Argues that the claims are allowable for the reasons stated with respect to claim 1. Therefore, the examiner disagrees for the reasons stated with respect to claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466